240 S.W.3d 733 (2007)
Rochelle Ann COLTIN, Appellant,
v.
MISSOURI BOARD OF PROBATION AND PAROLE, Respondent.
No. WD 67315.
Missouri Court of Appeals, Western District.
October 23, 2007.
Motion for Rehearing and/or Transfer Denied December 18, 2007.
Rochelle A. Coltin, Chillicothe MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, C.J., and BRECKENRIDGE[1] and ELLIS, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2007.


*734 Order
PER CURIAM.
Rochelle Coltin appeals the grant of summary judgment in favor of the Missouri Board of Probation and Parole. Coltin argues that summary judgment was improper because there was a genuine issue of material fact regarding whether she was required to serve 80% of her sentence under section 558.019, RSMo (Cum.Supp. 2006). We find that there was no genuine issue of material fact and affirm the trial court's grant of summary judgment.
The judgment of the trial court is affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this court as a special judge for the purpose of disposition of this case.